Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is responsive to the amendments filed December 17, 2021.
Claims 1, 8, and 15 have been amended.
Claims 2-7, 9-14, and 16-20 are in their original presentation.
Claims 1-20 are currently pending and have been fully examined.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a records retriever configured to retrieve information”, “a treatment calculator configured to compute actual treatment options”, “a precision cohort calculator configured to compute precision cohort treatment options”, a treatment analyzer configure to analyze the decision points”, and “a report generator configured to generate a precision population analysis report” in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1
The claim(s) recite(s) subject matter within a statutory category as a process (claim 1), a machine (claim 15), and an article of manufacture (claim 8) which are recited as a method, a system, and a non-transitory computer readable medium that perform the steps and/or functions of: retrieving information from an electronic health records database relating to a patient cohort; identifying decision points from the information retrieved; computing actual treatment options from the decision points; computing, via a machine learning model using characteristics of drugs as input, precision cohort treatment options relating to the decision points using precision cohort analytics on a patient group; analyzing the decision points by comparing the actual treatment options with the precision cohort treatment options for each of the decision points to determine recommended measures; and generating a precision population analysis report based on the recommended measures.

Step 2A: Prong 1
When taken individually and as a whole, the steps corresponds to concepts identified as abstract ideas by the courts, such as “certain methods of organizing human activity” and “mental processes”. 
“Certain methods of organizing human activity” are interactions between individuals that can include: fundamental economic principles or practices; commercial 
The claim is directed to a system to perform the process of recommending treatment measures for a patient, which is performed by the system performing the mental processes of analyzing the decision points by comparing the actual treatment options with the precision cohort treatment options for each of the decision points to determine recommended measures and generating a precision population analysis report based on the recommended measures. This is analyzing a set of collected data to develop a set of rules (i.e., recommended measures) to manage the interactions between the health care provider treating a patient and the patient.

Step 2A: Prong 2
The claims do not include additional elements that are sufficient to be considered a practical application because the additional elements amount to: insignificant extra-solution activity (MPEP 2106.05(g)), generally linking the application of the abstract idea to a particular field of use or technological environment (2106.05(h)), or mere instructions to apply it with a computer (MPEP 2106.05(f)), as discussed below.

Insignificant Extra-Solution Activity
The steps of retrieving information from a database, identifying decision points from the information retrieved, computing actual treatment options from the decision points, and computing precision cohort treatment options relating to the decision points using precision cohort analytics on a patient group are examples of mere data gathering, because they describe the collection of information and using that collected information see MPEP 2106.05(g), which describes mere data gathering as being more than collecting data, including: gathering statistics generated based on testing, obtaining information about transactions to verify credit card transactions, testing a system for a response, the response being used to determine system malfunction, etc.). Mere data gathering is an insignificant extra-solution activity (MPEP 2106.5(g)). 
The steps specifying the data to be from an electronic health records database relating to a patient cohort, the machine learning model using characteristics of drugs as input, and the analysis being performed by comparing “the actual treatment options with the precision cohort treatment options” are examples of selecting by type or source the data to be manipulated, which is an extra-solution activity (MPEP 2106.05(g)). 
The steps of generating a precision population analysis report based on the recommended measures is an example of necessary data outputting because it is creating an output of the results of the analysis. Necessary data outputting is an insignificant extra-solution activity (MPEP 2106.05(g)).
Insignificant extra-solution activities are not sufficient to integrate the abstract idea into a practical application or cause the claim to amount to significantly more than the abstract idea (MPEP 2106.05(g))

Mere Instructions to Apply the Abstract Idea Using a Computer
The steps reciting the use of computer components, such as describing the method in claim 1 as “a computer-implemented method”, “computing, via a machine learning model using characteristics of drugs as input, precision cohort treatment options…”, and the limitations in claim 15 that describe the functions as being performed by individual components of the system, serve as mere instructions to apply the abstract idea using a computer. Mere instructions to apply the abstract idea using a computer are 

Step 2B
The claims also do not include additional elements that are sufficient to be considered a significantly more than the abstract idea because the additional elements amount to: insignificant extra-solution activity (MPEP 2106.05(g)), mere instructions to apply it with a computer (MPEP 2106.05(f)), generally linking the application of the abstract idea to a particular field of use or technological environment (MPEP 2106.05(h)), or a well-understood, routine, and conventional limitation (MPEP 2106.05(d)), as discussed below.
The steps addressed above in Step 2A: Prong 2, when considered again under Step 2B are not considered to make the claims amount to significantly more than the abstract idea because those steps, when considered additionally with regards to Step 2B, are still considered to be either insignificant extra-solution activity, mere instructions to apply an abstract idea with a computer, or generally linking the application of the abstract idea to a particular field of use or technological environment, which are types of limitations that are not sufficient to make the claims amount to significantly more than the abstract idea (MPEP 2106.05.I.A).
The steps recited as either being part of the abstract idea or insignificant extra-solution activity are all examples of at least one of: storing and retrieving data from a memory (retrieving information from an electronic records database) or performing repetitive calculations (computing options). All of those functions have been identified as well-understood, routine, and conventional functions of a generic computer that are not significantly more than the abstract idea when claimed broadly or as an extra-solution activity (MPEP 2106.05(d).II).
The recited computer components (e.g., the computer readable medium, the system the processor, and the memory component) are all generically recited components (see specification, par. [0090]-[0093]). Commercially available components, generic computer 
When considered as a whole, the components do not provide anything that is not present when the component parts are considered individually. Using the broadest reasonable interpretation, the system as a whole is a generic computer system retrieving information, identifying data from the retrieved data, performing repetitive calculations to identify treatment options at decision points, identifying recommended treatment measures for a patient, and outputting a report with the results of the analysis identifying the recommended treatment measures. This is a generic computer performing the abstract idea and insignificant extra-solution activities through these generically described devices performing well-understood, routine, and conventional functions of a generic computer (MPEP 2106.05(d).II).

Dependent Claim Analysis
Claims 2-7 are ultimately dependent from Claim(s) 1 and includes all the limitations of Claim(s) 1. Therefore, claim(s) 2-7 recite the same abstract idea as claim 1.
Claims 2-7 all recite additional limitations that amount to: insignificant extra-solution activity, a further description of the abstract idea, or an additional abstract idea.
Claims 2 and 6 recite additional limitations that serve to select by type or source the data to be manipulated. Claim 2 describes analyzing the information that was retrieved by the system in claim 1 and further describes identifying and retrieving particular types of information from the database to be used in the analysis. Claim 6 describes what types of groups could be used to generate the patient group used for comparison. Selecting by type or source the data to be manipulated is an insignificant extra-solution activity (MPEP 2106.05(g)). The selecting by type or source is performed by the system retrieving information from a memory, which is a well-
Claim 3 recites additional limitations that serve as mere data gathering because it describes taking the information retrieved from the database and generating statistics regarding the data for use in the analysis. Gathering statistics based on a set of information to then optimize some parameter is an example of mere data gathering cited in MPEP 2106.05(g). The gathering of the statistics is performed by the system performing repetitive calculations, which is a well-understood, routine, and conventional function of a generic computer when claimed as an insignificant extra-solution activity (MPEP 2106.05(d).II).
Claim 4 recites additional limitations that serve to further describe the abstract idea by performing the analysis to generate the treatment recommendations. It then describes the further abstract idea of a mathematical concept (MPEP 2106.04(a)(2).I) by having the system estimate associated outcomes for the treatment options suggestions.
Claim 5 recites additional limitations that serve to further describe the mathematical concept recited in claim 4 by describing the specific mathematical concept that is to be used to estimate the outcomes.
Claim 7 recites additional limitations that amount to mathematical concepts because it recites identifying several mathematical relationships between data, such as: a measure of clinical inertia, a quantification of treatment decision overlap, a quantification of the difference in expected control, a quantification of a potential impact relating to the difference in expected control, identifying the mathematical relationships for additional subsets of the retrieved data.
Claims 9-14 are computer program product claims dependent from claim 8 and recite the same abstract idea as claim 8. Claims 9-14 recite additional limitations that are the same or substantially similar to the limitations of claims 2-7, respectively. Claims 9-14 are rejected under 101 for the same reasons as claims 2-7.
Claims 16-20 are system claims dependent from claim 15 and recite the same abstract idea as claim 15. Claims 16-20 recite limitations that are the same or substantially similar to the limitations of claims 2-4 and 6-7, respectively. Claims 16-20 are rejected under 101 for the same reasons as claims 2-4 and 6-7.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6, 8-13, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carmeli (US PG Pub. 2013/0226612) in view of Maron (US PG Pub. 2020/0090802).

Claim 1
	Regarding claim 1, Carmeli teaches
A computer-implemented method comprising:
Abstract, “A computerized method of generating evidence based case object for a decision support application.”
Retrieving information from an electronic health records database relating to a patient cohort
Par. [0048], “As shown at 103, a plurality of patient records of a plurality of patients which have been at the medical decision point are selected from one or more medical records databases, such as EHR.”
Par. [0049], “As shown at 104, the patient records are now divided to a plurality of patient groups each includes patient records of patients having common and/or similar patient dependent clinical characteristics at the medical decision point.”
Identifying decision points from the information retrieved
Par. [0044], “According to some embodiments of the present invention, the KM module 201 generates the decision point model based on declarative and procedural data from the medical knowledge databases. The declarative and procedural data are used to create a decision point model that provides a comprehensive description of the decision point. Optionally, the declarative data is arranged in a hierarchical structure of patient dependent clinical characteristics, properties of patient dependent clinical characteristics, and relations therebetween.”
Par. [0045], “FIG. 3A demonstrates an exemplary declarative decision point model for an adjuvant breast cancer decision point. Each of the nodes shows 
Computing actual treatment options from the decision points
Par. [0045], “Optionally, the KM module 201 arranges the treatment options in a declarative decision point model, optionally hierarchical, for example by applying one or more ontologies, data learning rules and/or diffusion processes. The declarative decision point model may arrange the presented nodes according to core properties of the decision point.”
Computing, via a machine learning model, precision cohort treatment options relating to the decision points using precision cohort analytics on a patient group
Par. [0037], “As further described below, the method 100 and platform 200 integrates clinical evidences from medical records databases 208 together with guidelines pertaining to a certain clinical case while producing statistical results aggregators, weighted predictions, and/or treatment recommendations using data mining, machine learning and other statistical and rule based techniques.”
Par. [0045], “Optionally, the KM module 201 arranges the treatment options in a declarative decision point model, optionally hierarchical, for example by applying one or more ontologies, data learning rules and/or diffusion processes.”
Par. [0049], “As shown at 104, the patient records are now divided to a plurality of patient groups each includes patient records of patients having common and/or similar patient dependent clinical characteristics at the medical decision point. Optionally, machine learning techniques are used to suggest refined patient-similarity metrics, yielding fine-grained similar patient groups.”
Par. [0050], “Now, as shown at 105, for each patient group, a plurality of estimated outcomes are calculated to some or all of the plurality of treatment options, optionally using processor 199. As used herein, an estimated outcome means an outcome calculated according to an analysis, optionally statistical, of respective patient records, for example by an analysis module 203. The estimated outcome may include and/or be a calculated predicted risk for a certain patient and/or a predicted treatment, for example which treatment will probably given (e.g. prescribed) to certain patients.”
Par. [0051], “The outputs allow matching between a certain patient and outcome of a treatment given to a group of patients having similar patient dependent clinical characteristics.”
See also 
Analyzing the decision points by comparing the actual treatment options with the precision cohort treatment options for each of the decision points to determine recommended measures
Par. [0061], “As shown at 106, the above allows generating evidence based case object 211 which outputs an evidence based case object 211 which receives patient data having a subset of patient dependent clinical characteristics and outputs an estimated prognosis under one of possible alternative treatments for the patient at the medical decision point based on the estimated outcomes of a patient group which includes patients with a similar subset of patient dependent clinical characteristics. Optionally, the evidence based case object 211 includes the above decision point model, enhanced with data extracted from the medical records databases, for example with data indicative of estimated achieved outcomes of certain treatment options.”
Par. [0053], “As the estimated outcomes are for a certain group of patients having common patient dependent clinical characteristics, they indicate which treatment pattern fit better to a patient having similar patient dependent clinical characteristics.”
Generating a precision population analysis report based on the recommended measures
Par. [0061], “Optionally, the evidence based case object 211 outputs a report summarizing some of the data available in the decision point model and/or a relative estimated efficacy of optionally treatment outputs, and/or a distribution of actual treatment given to patient with similar clinical characteristics at the medical decision point, for example as shown at FIG. 5.”
However, Carmeli does not teach
Computing, via a machine learning model using characteristics of drugs as input, precision cohort treatment options
Maron teaches
Computing, via a machine learning model using characteristics of drugs as input, precision cohort treatment options
Par. [0057], “The output 126-2 includes a recommended course of treatment for the subject 102 that is determined based on the cohort of the subject 102. For example, the recommended course of treatment may include the initiation of pharmacotherapeutic interventions such as treatment with a predetermined class of cardiovascular drugs that can be classified to ten categories based on the features, including, but not limited to peripheral vasodilator reaming enhancer, angiotensin converting agent inhibitor, hypotension and shock therapeutic agent, diuretic, antiarrhythmic agent, antiarralciton drug, antihypertensive agent, anticoagulant and thrombolytic agent, cardiac tonic therapeutic agents.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Carmeli the ability to use characteristics of drugs as input into the machine learning model used to select treatment options, as taught by Maron, because different drugs have different characteristics that can make them most suitable to treat a certain type of ailments or to promote certain types of reactions in patients, so using the characteristics of the drug can be helpful in determining what type of medication should be recommended for a patient with a specific ailment (see Maron, par. [0057]-[0066], which provides a brief description of the different effects of the different drug categories based on their features.).

Claim 2

Identifying clinical treatment decision points in the information retrieved from the electronic health records database, wherein the clinical treatment decision points are listed as events on a longitudinal histories relating to patients
Par. [0022], “The evidence based case objects are set with a decision point model mapping between a plurality of patient dependent clinical characteristics and a plurality of treatment options for the medical decision point based on data extracted from a plurality of guidelines and medical records of patients which are or have been at the certain decision point.”
Par. [0048], “As shown at 103, a plurality of patient records of a plurality of patients which have been at the medical decision point are selected from one or more medical records databases, such as EHR.”
Retrieving characteristic features for each patient in the patient cohort relating to the clinical treatment decision points and retrieving outcome features associated with outcomes relating to the clinical treatment decision points
Par. [0022], “The model is optionally enforced with statistical data pertaining to patient groups and having certain patient dependent clinical characteristics and/or estimated treatment outcomes for a patient having these certain patient dependent clinical characteristics. The treatment outcomes may be estimated according to analysis of medical records of patients that had been in that decision point, selected from medical records databases and for which clinical outcome is recorded in that database.”
Par. [0048], “Each one of these medical records describes patient dependent clinical characteristics of a certain patient, one or more treatment options taken for her at the medical decision point and one or more outcomes 

Claim 3
	Regarding claim 3, the combination of Carmeli and Maron teaches all the limitations of claim 1. Carmeli further teaches 
Identifying actual treatment options taken for each of the decision points
Par. [0048], “Each one of these medical records describes patient dependent clinical characteristics of a certain patient, one or more treatment options taken for her at the medical decision point and one or more outcomes thereto.”
This shows that the system identifies the actual treatment options that have been taken by patients that have been at each decision point.
Computing associated outcomes for each of the decision points based on the actual treatment options taken
Par. [0050], “Now, as shown at 105, for each patient group, a plurality of estimated outcomes are calculated to some or all of the plurality of treatment options, optionally using processor 199. As used herein, an estimated outcome means an outcome calculated according to an analysis, optionally statistical, of respective patient records, for example by an analysis module 203. The estimated outcome may include and/or be a calculated predicted risk for a certain patient and/or a predicted treatment, for example which treatment will probably given (e.g. prescribed) to certain patients.”
This takes the actual treatment options taken and the associated outcomes and performs statistical analysis to determine a predicted outcome for a patient with similar characteristics.

Claim 4
	Regarding claim 4, the combination of Carmeli and Maron teaches all the limitations of claim 1. Carmeli further teaches
Applying precision cohort analytics to each of the decision points to generate personalized treatment options
Par. [0049], “As shown at 104, the patient records are now divided to a plurality of patient groups each includes patient records of patients having common and/or similar patient dependent clinical characteristics at the medical decision point. Optionally, machine learning techniques are used to suggest refined patient-similarity metrics, yielding fine-grained similar patient groups.”
Par. [0051], “he outputs allow matching between a certain patient and outcome of a treatment given to a group of patients having similar patient dependent clinical characteristics. This allows indicating which treatment provided better results for patients having similar patient dependent clinical characteristics. For example, FIGS. 4A-4B depicts a number of screenshots of a user interface depicting assessment of treatment options and related outcomes of certain group of patients selected according to patient similarity.”
Selecting treatment option suggestions from the personalized treatment options
Par. [0053], “As the estimated outcomes are for a certain group of patients having common patient dependent clinical characteristics, they indicate which 
Estimating associated outcomes for the treatment option suggestions
Par. [0051], “FIG. 4C is graph comparing predictive results for each one of the above treatment options based on their outcomes.”
Par. [0055]-[0058] describes taking a plurality of treatment options from a set of guidelines, identifying a cohort of patients with similar characteristics, and identifies the actual treatments for those patients.
Par. [0059], “Each estimated outcome is calculated according to the distribution of actual outcomes in response to the treatment option they receive (or did not receive).”

Claim 5
	Regarding claim 5, the combination of Carmeli and Maron teaches all the limitations of claim 4. Carmeli further teaches
Estimating the associated outcomes being based on a causal inference
Par. [0059], “Each estimated outcome is calculated according to the distribution of actual outcomes in response to the treatment option they receive (or did not receive).”
As described in par. [0056] of the specification, “A causal inference draws a conclusion about a causal connection based on the conditions of the occurrence of an effect. As such, the effect being the selected precision cohort treatment option 256 effectiveness for a given condition. The historical effectiveness of the selected precision cohort treatment option 256 for a given precision cohort can be used as the estimated associated outcome 259.”
Using this definition of “causal inference” includes the description provided in par. [0059], where the system uses the actual historical outcomes for the patients in a cohort to calculate the estimated outcome for each possible treatment option for a new patient in the same cohort. 

Claim 6
	Regarding claim 6, the combination of Carmeli and Maron teaches all the limitations of claim 1. Carmeli further teaches
The patient group being chosen from the group consisting of a population cohort, a different patient cohort, a patient panel, and from an individual patient
Par. [0051], “The outputs allow matching between a certain patient and outcome of a treatment given to a group of patients having similar patient dependent clinical characteristics.”
This shows the patient group is a group of different patients having similar patient dependent clinical characteristics.

Claim 8
	Claim 8 is a computer program product claim that recites a computer program product comprising a computer  readable medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform a method that is the same or substantially similar to the method of claim 1. Carmeli teaches the following limitations not addressed by the rejection of claim 1:
A computer program product comprising a computer  readable medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform a method
Par. [0005], “According to some embodiments of the present invention, there is provided a computer program product for generating evidence based case object for a decision support application. The computer program product includes a computer readable storage medium, first program instructions to provide a medical decision point, second program instructions to generate a decision point model…”

Claims 9-13
	Claims 9-13 are computer program product claims dependent from claim 8 that recite additional limitations that are the same or substantially similar to the limitations of claims 2-6, respectively. Please refer to the rejections of claims 8 and 2-6.

Claim 15
	Claim 15 is a system claim that recites a precision cohort analytics system comprising components configured to perform functions that are the same or substantially similar to the steps of the method of claim 1. Carmeli teaches the following limitations not addressed by the rejection of claim 1:
A precision cohort analytics system comprising
Par. [0008], “According to some embodiments of the present invention, there is provided a system of generating evidence based case object for a decision support application.”
At least one processor
Par. [0008], “The system comprises a processor”
At least one memory component
Par. [0006], “The first, second, third and fourth program instructions are stored on the computer readable storage medium.”
See par. [0005] for a description of the different program instructions, which amount to program instructions to implement the systems and methods of the Carmeli invention.
See par. [0027] for specific descriptions of the computer readable storage medium that include specific types of computer memory components.

Claims 16-19
	Claims 16-19 are system claims dependent from claim 15 that recite limitations that are the same or substantially similar to the limitations of claims 2-4 and 6, respectively. Please refer to the rejections of claims 15 and 2-4 and 6.

Claim(s) 7, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Carmeli and Maron in view of Fogel (US PG Pub. 2017/0177822).

Claim 7
	Regarding claim 7, the combination of Carmeli and Maron teaches all the limitations of claim 1. However, Carmeli does not teach
Determining a clinical inertia by analyzing the decision points for no treatment change
Comparing the actual treatment options with the precision cohort treatment options to quantify an amount of treatment decision overlap
Comparing actual treatment outcomes with precision cohort outcomes to quantify a difference in expected control
Estimating a potential impact relating to the difference in expected control
Repeating the analysis on a different patient group
Fogel teaches
Determining a clinical inertia by analyzing the decision points for no treatment change
Par. [0162], “FIG. 3C illustrates a personalized prognostic profile 300C including a graph illustrating a comparison of survival of patients having versus not having received a specified treatment (e.g., treated vs. untreated patients), according to an exemplary embodiment. That is, in some example embodiments, the nested modeling process is carried out, if the user chooses (e.g., via a user input), to compare outcomes for members of a matched population who received a user-specified treatment of interest and those that did not.”
Comparing the actual treatment options with the precision cohort treatment options to quantify an amount of treatment decision overlap
Fig. 3C, widget 305C shows an overlap between patients in the patient cohort similar to the current patient who actually received a specific treatment.
Comparing actual treatment outcomes with precision cohort outcomes to quantify a difference in expected control
Par. [0194], “Case 7: The system of the present invention creates a predictive model for 30-day mortality that starts with the forced match data (from long-term nursing home residents with heart failure who are over 80 and do not have diabetes), further limited to the 3992 patients whose estimated 6-month 
Estimating a potential impact relating to the difference in expected control
Par. [0194], (in the discussion of Case 7) “Using this model the 30-day mortality estimate for Patient X is 3.7%, 10% lower than the estimate from applying a generic model for nursing home residents with heart failure… In this case, the mortality prognosis estimated by the personalized prognostic system is dramatically better than the prognoses generated by other methods, to a degree likely to influence the decisions of the patient and his family. The more valid, credible, and comprehensible prognosis shown by the personalized prognostic graph of the system of the present invention is a sound basis for shared decision-making by the patient and his physician. Patient X, viewing the personalized survival graph shown by the blue line on Figure Y might opt for more aggressive life-prolonging therapy than one viewing the non-personalized, conventionally-produced survival graph indicated by the black line or the red line.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Carmeli and Maron the ability to compare treatment outcomes for patients receiving a treatment versus patients not receiving treatment, compare actual treatment options and outcomes against precision cohort treatments and 
Fogel further teaches
Repeating the analysis on a different patient group
Par. [0209], “The initial predictive models for the outcome of interest in the population with all of the forced matches may be pre-calculated and stored, for many common combinations of forced match criteria. The subset P.sub.1 that will be selected from the population P.sub.0 will be different for different index patients, depending on their estimated probability of having the outcome of interest over the first important user-specified time interval and the pre-specified interval around the index patient's estimated risk that will be used to select the subset. Differences in the population P.sub.1 may change the details of the predictive model for the outcome over the second user-specified time interval, or change the details of the predictive model for receipt of the treatment of interest.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Carmeli, Maron, and Fogel the ability to repeat the analysis on a different group of patients because it allows the system to perform similar analysis to improve the prognosis predictions for a different group of patients having different characteristics (see Fogel, par. [0209]).

Claim 14


Claim 20
	Claim 20 is a system claim that depends from claim 15 and recites limitations that are the same or substantially similar to limitations taught by the rejection of claim 7. Please refer to the rejection of claims 15 and 7.

Response to Arguments
101 Rejections
Applicant's arguments filed December 17, 2021, have been fully considered but they are not persuasive.

The Applicant asserts that the claims are now eligible under 35 USC 101 because “as now claimed, claim 1 recites steps that cannot be performed as a mental step, and therefore, cannot be considered an abstract idea.” (Remarks, pg. 10). This argument is not persuasive.
When determining whether or not a claim recites a mental process, there is a determination that the process must practically be performed in the human mind (MPEP 2106.04(a)(2).III, “The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011).”). However, the courts have determined that processes that are claimed as being performed by machines can be considered mental processes as long as the underlying process is one that can be performed practically in the human mind (MPEP 2106.04(a)(2).III.C).

The addition of the characteristics of the drugs as input to the model is also not sufficient to make the claimed invention more than a mental process. As claimed, this only requires consideration of at least one characteristic of the drug when determining the treatment options. This could be as simple as only selecting medications that are approved for treating conditions the patient is experiencing, which would not make the analysis so complicated as to make it incapable of being practically performed in the human mind.
Because the underlying process is one that can be practically performed in the human mind and the computer and computer components are only being used as a tool to perform the mental process, the arguments that the claimed invention “cannot be performed as a mental step, and therefore, cannot be considered an abstract idea” (Remarks, pg. 10) is not persuasive.
For at least the foregoing reasons, the 101 rejection of the claims will be sustained.

Prior Art Rejections
Applicant's arguments filed Dec. 17, 2021, have been fully considered but they are not persuasive. 

Carmeli explicitly recites, “the object uses set of algorithms for identifying patient groups and for outcome prediction generated using machine learning algorithms data aggregators, weighted predictions, and/or expert inputs.” (Carmeli, par. [0024]; see also par. [0037], “As further described below, the method 100 and platform 200 integrates clinical evidences from medical records databases 208 together with guidelines pertaining to a certain clinical case while producing statistical results aggregators, weighted predictions, and/or treatment recommendations using data mining, machine learning and other statistical and rule based techniques.”). Carmeli discusses using techniques such as data learning rules and diffusion processes to build a decision point model which includes “a set of procedural rules which are optionally provided in a natural scheme to determine how to represent relations among patient dependent clinical characteristics extracted from the procedural data and how to derive inferences based on the relations.” This is using data learning rules to construct the model in addition to using machine learning techniques to group the patients into cohorts. Therefore, the argument that Carmeli does not teach the use of machine learning models in computing treatment options is not persuasive.
For at least the foregoing reasons, the arguments against the Carmeli reference is not persuasive.

Applicant’s remaining arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D MOSELEY whose telephone number is (469)295-9099. The examiner can normally be reached Mon-Thur 9:30-6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY D. MOSELEY/Examiner, Art Unit 3686